DETAILED ACTION

Status of Claims
Amendment filed April 26, 2021 is acknowledged.   
Claims 1-9, 11-12, and 18-21 have been cancelled by the applicant.
Claims 10, 13-17, and 22-23 are pending. 
Claims 22-23 have been added.
Claims 10, 13-17, and 22-23 are examined below.
Claims 10, 13-17, and 22-23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive. 
Applicant states:
In other words, the Specification clearly describes reaction annealing as being a process in which heat is applied to cause a deposited metal to react with an epitaxial film to form a compound, such as a silicide or a germanide.
The Specification defines “reflow annealing as follows:
… a thermal reflow process is used to flow the deposited metal to cause the metal to at least partially extend into the epitaxial film’s undercut(s), or region(s) that were hidden from the process that was used to deposit the metal…
The Specification further discusses that reflow annealing is used before reaction annealing….
It is noted that in this example, reaction annealing is also discussed, as the “reaction annealing may then be used to chemically react the metal 158 with contact resistance reducing material 156 to form a metal compound, such as a silicide or a germanide.”
…


From the description included here, and in its entirety in the Remarks submitted, it is clear to one of ordinary skill in the art that “reflow annealing” and “reaction annealing” are intended as two completely distinct steps: the “reflow anneal” acting to reflow the metal (i.e. bring the metal to its melting point, at which point it will move – or flow – in the direction of gravity) and the “reaction anneal” acting to react the metal to the underlying layer to form a compound.

These two steps are thus described as follows:
Paragraph number [0027] of the Specification discusses specific temperature and time details of the reflow annealing, distinguishing reaction annealing from reflow annealing:
As a more specific example, in accordance with some implementations, the reflow annealing process includes heating the metal 178 to a temperature between 300 to 600 °C for a predetermined period. As a more specific example, in accordance with some implementations, the reflow annealing process may include linearly increasing the temperature of the transistor structure (i.e., heating the wafer) with respect to time over a predetermined temperature ramp up period (a period of 1 to 5 minutes, for example) until the temperature reaches a set point temperature (a temperature between 300 to 600 °C, for example). Next, the set point temperature may be maintained for a predetermined period (a period of 1 to 5 minutes, for example), and subsequently, the temperature may be linearly reduced (with respect to time) over a predetermined temperature ramp down period (a period of 1 to 5 minutes, for example).
In other words, as clearly set forth in the Specification, reflow annealing has a sufficiently low temperature and sufficiently short time period to cause the deposited meal to flow without reacting the deposited metal with the epitaxial layer; and reaction annealing is at a correspondingly higher temperature and time period to promote the reaction or the now, reflowed deposited metal with the epitaxial layer to form a silicide or germanide.

As discussed, the reflow annealing process heats the metal 178 at a temperature between 300-600°C.  The specification does not explicitly state the metals which may be used as metal 178, but does state the metals which may be used as metal 158, which will be interpreted here as the same.  The disclosed materials usable as metal 158 (and by extension 178) are silver, nickel, aluminum, titanium, gold, gold-germanium, nickel-platinum, nickel-aluminum, cobalt, or any other metal (paragraph 19).
The melting points of the disclosed metals and alloys are:
Silver: 961.78°C;
Nickel: 1453°C;
Aluminum: 660.32°C;
Titanium: 1668°C;
Gold: 1064.18°C
Gold Germanium: 356°C;
Nickel Platinum: 1400-1650°C;
Nickel Aluminum: 1385°C;
Cobalt: 1495°C (see <<www.americanelements.com/meltingpoint.html>>).
The melting point of silicon is 1414°C, and germanium is 938.25°C (the melting point of silicon germanium falling between these two extremes based on the particular composition).  According to the disclosed method, attaining reflow of nickel, titanium, or cobalt will necessarily destroy a silicon device, and attaining reflow of silver, nickel, titanium, gold, nickel platinum, or nickel aluminum would necessarily destroy a germanium device.  This leaves only aluminum and gold germanium as materials which are applicable to both a silicon device and a germanium device.

The temperature disclosed at which reflow is to occur is between 300 and 600°C.  Of the disclosed materials, only gold germanium falls within the disclosed range.    Thus, the only material for which separate reflow and reaction anneals may be attained is gold germanium.  However, the temperature at which reflow occurs, 356°C, is the eutectic point of gold germanium, which means that reaction annealing necessarily occurs at this point as well.  

    PNG
    media_image1.png
    455
    767
    media_image1.png
    Greyscale

(Okamoto, H., Massalski, T.B. The Au−Ge (Gold-Germanium) system. Bulletin of Alloy Phase Diagrams 5, 601–610 (1984). https://doi.org/10.1007/BF02868323.  This reference shows the eutectic point to be at 361°C, which is still very close to the above cited 356°C.)  Thus, there are no disclosed materials in which a reflow anneal has a sufficiently low temperature to cause deposited metal to flow without reacting the deposited metal with the epitaxial layer and in which reaction annealing is at a correspondingly higher temperature to promote the react or the now, reflowed deposited metal with the epitaxial layer to form a silicide or germanide. Thus, applicant’s argument is not persuasive.

For the sake of argument, the eutectic point of silicon and aluminum is 577°C (as shown below), but that necessarily means that reaction between the silicon and the aluminum must occur before the reflow of the aluminum itself.  Reaction anneal would occur at a lower temperature than reflow anneal.

    PNG
    media_image2.png
    657
    850
    media_image2.png
    Greyscale

Shamsuzzoha, Mohammad. (2007). M. Shamsuzzoha and Frank R. Juretzko, “Dual Refinement of Primary and Eutectic Si in Hypereutectic Al-Si alloys”, Aluminium Alloys for Transportation, Packaging, Aerospace, and Other Applications. Ed.: S. Dash, W. Yim. TMS: p. 153-162, (2007).

Likewise, the eutectic point of germanium and aluminum is 421°C (as shown below), but that necessarily means that reaction between the germanium and the aluminum must occur before the reflow of the aluminum itself.  Reaction anneal would occur at a lower temperature than reflow anneal.

    PNG
    media_image3.png
    443
    550
    media_image3.png
    Greyscale

Tobias, Russell. (2015). Joining Methods in Electronics Packaging: Sintered Silver and Eutectic Bonding. 10.13140/RG.2.1.1790.5122.

Applicant further argues:
Although the Office Action contends that the Specification gives "no details ... such that one would understand the particular temperature range of the reaction annealing such that it is distinct from the reflow annealing" (Office Action, p. 5), this conclusion is not supported by the facts of record. More specifically, as set forth above, clearly, one of ordinary skill in the art would understand the differences between reaction annealing and reflow annealing in the context of the Specification, i.e., reaction annealing promotes a chemical reaction, whereas reflow annealing promotes a controllable flow of the deposit.

However, as shown above, the present disclosure gives no examples of any materials at which the disclosed procedure may take place to have the desired result.  No materials are described in which reflow anneal necessarily occurs before reaction anneal without destroying 

Applicant further argues:
Although the Office Action contends (Office Action, p. 6) that one of ordinary skill in the art would not recognize the boundaries of the invention, the Office Action improperly disregards the express definitions of reaction annealing and reflow annealing in the Specification; ignores the discussion of reaction annealing and reflow annealing in the specific processes described in the Specification; and ignores the comparison of reaction and reflow annealing with the specific time and temperatures described in paragraph number [0027]. 

However, as described above, the definitions of reaction annealing and reflow annealing as described by the specification are not physically possible with the disclosed materials.  The discussion of reaction annealing and reflow annealing in the specific processes described by the Specification will either not occur as claimed, or will destroy the device by melting the substrate and fin structure.  The specification’s comparison of reaction and reflow annealing are stated, but without any materials capable of fulfilling the disclosed functions (i.e. reflowing at a temperature between 300-600°C but reacting at an undisclosed “correspondingly higher temperature”) these properties are not enabled.  

Applicant further argues:
Even assuming, arguendo, that the Office Action considers the In re Wands factor of "the amount of direction provided by the inventor," the Office Action fails to consider other undue experimentation factors, such as the level of one of ordinary skill, the level of predictability in the art, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In other words, the Office Action merely concludes that the Specification is not sufficient. This fails to, however, satisfy the burden of showing that one of ordinary skill in the art would not have derived the claimed invention, absent undue experimentation.

However, as shown in Claim Rejections - 35 USC § 112 below, enablement is tested with the Wands factors below.  

Applicant further argues:
As can be seen, here, Fleischman discusses a ramp up in a thermal annealing process of "at approximately 100 degrees per second." One of ordinary skill in the art would neither expect reflowing of deposited metal to occur at this ramp up rate nor is there any reason why such reflowing would occur. In this manner, in paragraph number [0027], the Specification details a ramp up to a significantly lower temperature than used in reaction annealing, where the ramp up itself is one to five minutes. In other words, the Specification of the instant application describes reaching a set point temperature of 300 to 600 °C, achieved during a ramp up period of one to five minutes. In contrast, Fleischman's ramp up to 600 °C would occur within six seconds. Clearly, not only is the claimed reaction annealing of the instant application not contemplated by Fleischman, this reaction annealing is not inherently disclosed by the ramp up discussed in connection with Fleischman's reaction annealing.

However, the applicant is arguing that the Fleischman does not teach a limitation which is not claimed.  Thus, applicant’s argument is not persuasive.

Next, applicant argues:
For similar reasons, the Office Action fails to meet the burden of showing that claim 15 is not enabled. In this manner, clearly, the Specification enables applying thermal energy to perform reflow annealing by applying a first range of temperatures over a first time frame and applying thermal energy to perform reaction annealing by applying a second range of temperatures during a second time frame, as set forth in this claim. The Office Action neither alleges undue experimentation nor analyzes the In re Wands factors to show that even if experimentation is required, the experimentation would be undue.

However, as shown above and below, the specification does not disclose materials which are capable of reacting at temperatures as disclosed.  The specification does not include any materials that are capable of fulfilling the limitations as claimed.  As such, to one of ordinary skill in the art, the claims, as illustrated by the disclosure, are non-functional.  Thus, applicant’s argument is not persuasive.

Next, applicant argues:
For the above-recited elements of claim 10, the Office Action relies on (Office Action, p. 8) paragraph number [0040] of Glass. Glass fails to, however, contemplate the reflow annealing, as set forth in claim 10. Moreover, even assuming, arguendo, that the reaction annealing discussed in paragraph number [0040] of Glass would cause deposited metal to flow before the metal reacts to form the III-V material (a point not conceded by Applicant), Glass fails to contemplate another annealing after the reaction annealing. In other words, the Office Action fails to explain, absent arguendo, that Glass and Fleischman may have been hypothetically combined, this hypothetical combination would not have produced the claimed invention.
…
As explained above, however, the "ramp up" of Fleischman is in terms of seconds, not a ramp up which would cause reflow annealing, as set forth in claim 10. Therefore, even assuming, arguendo, that one of ordinary skill in the art would have modified Glass in view of Fleischman, this modification would not have produced applying thermal energy to perform reflow annealing and after the reflow annealing, applying thermal energy to perform reaction annealing to react a metal with a contact resistance reducing material, as set forth in claim 10.

However, as the device is not enabled by the disclosure, applicant’s arguments are moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 13-17, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 10, the claim states: 

applying thermal energy to perform reflow annealing to cause at least some of the metal deposited on the first part of the outer surface of the contact resistance reducing material to flow to a second part of the outer surface of the contact resistance reducing material, wherein applying the thermal energy to perform the reflow annealing comprises causing the deposited metal to conform to the undercut feature; and
after the reflow annealing, applying thermal energy to perform reaction annealing to react the metal with the contact resistance reducing material.

Examiner asserts that the invention as claimed has not been enabled: one of ordinary skill in the art needs to exercise undue experimentation to construct the device as claimed with the information disclosed.  

Undue Experimentation: Wands Factors

The amount of direction provided by the inventor
Reflow anneal is defined in the specification as “a process … used to flow the deposited metal to cause the metal to at least partially extend into the epitaxial film’s undercut(s), or region(s) that were hidden from the process that was used to deposit the metal,” (paragraph 12).  
In particular, the reflow anneal is used “to extend the coverage of the metal 178 so that the metal 178 at least partially covers the downwardly-facing surface 204”:
In accordance with example implementations, a reflow annealing process (also called a "thermal reflow process" herein) may be used to extend the coverage of the metal 178 so that the metal 178 at least partially covers the downwardly-facing surface 204. More specifically, referring to Fig. 2B, in accordance with some implementations, thermal energy is applied and removed in a reflow annealing process for purposes of controllably melting the metal 178 and causing the metal 178 to flow at least partially into the undercut 208 and at least partially cover the surface 204 that is not in the line of sight of the metal deposition process.

The specific temperature and time disclosed for the reflow anneal is 300-600°C for one to five minutes (paragraph 27).  
There are no particular times or temperatures disclosed at which reaction annealing is to occur.  Rather, the reaction anneal is only described in relation to the reflow anneal: “In find a material which will melt at above 300° and react at a separate and distinct but otherwise undisclosed higher temperature.

The existence of working examples
The disclosure explicitly states that the reflow anneal takes place between 300-600°C for 1 to 5 minutes (paragraph 27), and that the reaction anneal takes place at a higher temperature, for a longer duration (paragraph 26).  The only explicitly disclosed metals to fulfill this role are “silver, nickel, aluminum, titanium, gold, gold-germanium, nickel-platinum, cobalt, or any other metal,” (paragraph 19).
The melting points of these disclosed materials are:
Silver: 961.78°C;
Nickel: 1453°C;
Aluminum: 660.32°C;
Titanium: 1668°C;
Gold: 1064.18°C
Gold Germanium: 356°C;
Nickel Platinum: 1400-1650°C;
Nickel Aluminum: 1385°C;
Cobalt: 1495°C (see <<www.americanelements.com/meltingpoint.html>>).
The melting point of silicon is 1414°C, and germanium is 938.25°C (the melting point of silicon germanium falling between these two extremes based on the particular composition).  As such, of the materials disclosed by the inventor, only gold germanium may reflow within the reflow annealing temperature disclosed.
Reaction anneal is to take place at a higher temperature than reflow anneal, but according to the phase diagram of gold germanium, reaction with germanium will necessarily occur simultaneously with reflow.


    PNG
    media_image1.png
    455
    767
    media_image1.png
    Greyscale

Bulletin of Alloy Phase Diagrams 5, 601–610 (1984). https://doi.org/10.1007/BF02868323.  This reference shows the eutectic point to be at 361°C, which is still very close to the above cited 356°C.)  Thus, there are no disclosed materials in which a reflow anneal has a sufficiently low temperature to cause deposited metal to flow without reacting the deposited metal with the epitaxial layer.  
As such, if gold germanium is deposited upon a silicon epitaxial film, the phase diagram of gold silicon would be applicable.

    PNG
    media_image4.png
    491
    447
    media_image4.png
    Greyscale

Nai, Mui Ling Sharon & Wei, J. & Lim, P.C. & Wong, C.K.. (2004). Silicon-to-silicon wafer bonding with gold as intermediate layer. 119 - 124. 10.1109/EPTC.2003.1271501.
±2°C.  The eutectic points of gold germanium and gold silicon overlap, and thus a reflow and reaction will still necessarily occur simultaneously.  As such, the disclosure includes no working examples of the disclosed reflow and reaction annealing behavior.

The quantity of experimentation needed to make or use the invention based on the content of the disclosure
The disclosure includes that the deposited metal is described as follows: “[T]he metal 158 may be silver, nickel, aluminum, titanium, gold, gold-germanium, nickel-platinum, cobalt, or any other metal.”  The disclosure includes all metal alloys as “metals.”  Because the only disclosed examples would not exhibit the disclosed separate reaction and reflowing steps, as discussed above, it is ostensibly expected of one of ordinary skill in the art to find a metal or alloy with a reflow temperature between 300 and 600 degrees and a completely distinct reaction temperature (reaction specifically with silicon or germanium) between 300°C and 1414°C (at which point silicon will melt) or 938.25°C (at which point germanium will melt).  This would include all metallic alloys of all metals on the periodic table, including all binary, ternary, quaternary, quinary, etc. alloys at all possible compositions of constituent elements.
Claim 13 depends on claim 10, and thus inherits all the rejections therein.
Claim 14 depends on claim 10, and thus inherits all the rejections therein.
Claim 15 depends on claim 10, and thus inherits all the rejections therein.
Claim 16 depends on claim 10, and thus inherits all the rejections therein.
Claim 17 depends on claim 10, and thus inherits all the rejections therein.
Claim 22 depends on claim 10, and thus inherits all the rejections therein.
Claim 23 depends on claim 22, and thus inherits all the rejections therein.
Claim 24 depends on claim 22, and thus inherits all the rejections therein.

Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a reflow temperature of 356°C, does not reasonably provide enablement for a reflow temperature between 300°C and 355°C, or between 357°C and 600°C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Nowhere in the specification is any disclosed metal or alloy which exhibits a melting, or reflow, temperature below 356°C or between 357°C and 600°C.  As discussed above, the only material which is disclosed as within the range of 300-600°C is gold germanium at 356°C.  The disclosure provides no working examples within the extended range, no information on how to find further materials at which reflow will occur at the claimed temperature range, and one of ordinary skill in the art would be expected to test every metal and alloy thereof of all metals on the periodic table, including all binary, ternary, quaternary, quinary, etc. alloys at all possible compositions of constituent elements, to find one with a reflow temperature at these claimed ranges. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13-17, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "depositing the material" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The claim had already cited “material” in relation to “a contact resistance reducing material” that is “[formed]” but not deposited.  “A metal” is “deposited” but reference is then made to “depositing the material” such that it is unclear if “the material” which is “deposited” refers to “a metal” or “a contact resistance reducing material.”  For the purposes of examination, “wherein depositing the material” will be interpreted to mean “wherein depositing the metal.”
Claim 13 depends on claim 10, and thus inherits all the rejections therein.
Claim 14 depends on claim 10, and thus inherits all the rejections therein.
Claim 15 depends on claim 10, and thus inherits all the rejections therein.
Claim 16 depends on claim 10, and thus inherits all the rejections therein.
Claim 17 depends on claim 10, and thus inherits all the rejections therein.
Claim 22 depends on claim 10, and thus inherits all the rejections therein.
Claim 23 depends on claim 22, and thus inherits all the rejections therein.
Claim 24 depends on claim 22, and thus inherits all the rejections therein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        
/PHAT X CAO/Primary Examiner, Art Unit 2817